LEWIS, J.
(dissenting).
A majority of the court have concluded to reverse the former holding in this case upon the ground that “important items of evidence [were] inadvertently overlooked on the former hearing and of a nature to change entirely the conclusion we then reached.” The only evidence set out in the majority opinion as the basis of the court’s views is as follows: Mr. Storer was called as a witness by the plaintiffs, and was asked by plaintiffs’ counsel the following question: “Where there is * * * other insurance upon property at the time you issue a policy, isn’t it customary to insert the clause in it, ‘concurrent insurance allowed’?” The witness answered: “Yes.” The witness further stated that it was his intention to insert that clause in this policy, but that, in his hurry, he had neglected to do so. The majority hold that this evidence, “in connection with other testimony, disclosed without serious doubt an understanding that other insurance was consented to, and that the failure to mention the fact in the policy was an oversight on the part of the agent.” What this “other testimony” is has not been pointed out. Mr. Storer’s testimony will be found from pages 24 to 38, inclusive, of the paper book.
Nothing whatever was said between Mr. Grafenstadt and Mr. Storer as to whether there was any other insurance upon the property, and nothing with reference to permitting the writing of future insurance. It appears beyond the shadow of a doubt, from plaintiffs’ own witnesses, that not a word was said on the subject. The only thing which took place was that, when Storer called on Grafenstadt with reference to insurance, he was shown policies in other companies amounting to $4,500 then in force. From this fact alone the majority hold that the conclusion may be drawn that the parties contemplated that the new policy should not only permit concurrent insurance to the extent of that already written, of which the agent had knowledge, but also any insurance which Grafenstadt might wish to place on his property in the future, even without the knowledge of the company. On cross-examina*184tion defendant’s counsel asked Storer this question: “You said you omitted to put something on the policy? What was omitted ? A. Knowing that there was $4,500 additional insurance, I should have written in this policy, 'Total concurrent insurance $6,000.’ ” It is stated in the majority opinion that, because nothing was said between the other parties with reference to the amount of other insurance, it is not just clear how the agent could assume the right to limit the-concurrent insurance to $6,000. In other words, the court holds that the very fact nothing whatever was said about future insurance warrants the conclusion that it was agreed there was to be other insurance, unlimited as to amount and time. The court ignores the rule of law that the burden was upon plaintiff to establish the fact that there was such an agreement, and assumes that the absence of evidence of stich a contract is proof sufficient to establish the fact that such contract existed.
What does the legal term “concurrent insurance” mean? “Concurrent” means coincident or contemporaneous. “Concurrent covenants” are those where mutual conditions are to be performed at the same time. “Concurrent insurance” is that which to any extent insures the same interest against the same casualty at the same time as the primary insurance, on such terms that the insurers would bear proportionately the loss happening within the provisions of both policies. 2 Words & Phrases, 1391. Mr. Storer explained what he meant by “concurrent insurance” by saying that, having knowledge of the fact that $4,500 insurance was already written upon the property, the new policy should have contained an indorsement of total concurrent insurance to the amount of $6,000. What right has the court to assume that concurrent insurance, as used by the witness, was intended by him to embrace future insurance? The term “concurrent insurance,” when used by itself, cannot by any possibility of argument, in the absence of anything being said on the subject, be -construed to refer to additional future insurance.
In the case of East Texas v. Blum, 76 Tex. 653, 13 S. W. 572, the court had this subject under consideration. In that case the policy contained the following indorsement: “Total concurrent insurance $4,000” — and it was held that the word “concurrent” meant “running together,” and in the connection used had the sense of co-operating, acting in conjunction, agreeing to the same act, and, in the absence of *185something in the context showing that the word was not used in its ordinary meaning, it must be understood to have been so used. To be concurrent the insurance must operate at the same time, upon the same property, and look to the indemnity of the insured in case of its loss or destruction from the casualty insured against. See also Philadelphia v. Bigelow, 4.8 Pla. 105, 37 South. 210, where it was held: “If an agent, who issues an insurance policy containing provisions as to other insurance on the property, knows of the existence of a policy giving other insurance on the property, and such knowledge of the agent is a waiver by the company of the provisions of its policy relating to other insurance as to the policy of which the agent has knowledge, there is no waiver as to a policy of the existence of which it has not shown that the agent had any knowledge.”
August 28, 1907,
It was held in the former decision that new insurance could not be treated as concurrent insurance, unless agreed to by the parties; and in my judgment the conclusion now reached by the majority finds no support whatever in the evidence.
I am authorized to state that Mr. Justice ELLIOTT concurs in the view that the previous decision should be adhered to.